DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Applicant is noted that providing the priority documents containing figures are not sufficient to satisfy the drawing requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Pat # 2,835,259) in view of Giuliano (US Pat # 2,812,768).
In regards to claims 1 and 3, Goodman teaches a method of manufacturing artificial eyelashes, comprising forming a shape, in which a plurality of strands and a base portion connected to one end of the plurality of strands to support the plurality of strands are integrally formed, by cutting the shape out of a plastic sheet having a certain thickness (Col 3, Lines 51-75 and Col 4, Lines 28-35).
Goodman does not teach adhering at least one monofilament to a part of the plurality of strands, which is adjacent to the base portion, across the plurality of strands; and cutting and removing the base portion’s side from the shape on the basis of the part adhered to the monofilament and bending the plurality of strands by rolling the artificial eyelashes around a direction in which the plurality of strands are arranged.
However, Giuliano teaches a method of manufacturing artificial eyelashes to include adhering (10) at least one monofilament (6) to a part of the plurality of strands across the plurality of strands; and cutting and removing the base portion’s side from the shape on the basis of the part adhered to the monofilament (Col 2, Lines 34-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of forming the lashes of Goodman to include the further application of the monofilament of Giuliano in order to provide a base for the lashes that contains an increased flexibility for application to the user (Col 2, Lines 40-46).
Further, Giuliano teaches bending the plurality of lash strands by rolling the artificial eyelashes around a direction in which the plurality of strands are arranged (Col 2, Lines 21-25). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lashes of Goodman to be curved, as taught by Giuliano in order to provide more natural looking lashes. 
Regarding claim 2, Goodman teaches polishing the plurality of strands (Col 3, Lines 51-75).
Regarding claim 4, Goodman teaches providing the eyelashes with adhesive (Col 2, Lines 35-36). 
Regarding claim 7, Goodman teaches a material of the plastic sheet is polyethylene (PE) (Col 5, Lines 48-49).
Regarding claim 8, Goodman teaches the plurality of strands have a width of 0.05 to 0.15 mm (Col 5, Lines 4-6 and 48-53).
Regarding claim 9, Goodman teaches cutting the plastic sheet using a press puncher (Col 5, Lines 40-42). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Giuliano, as applied to claim 1 above, in further view of Hwang (US Pub # 2014/0069451).
	In regards to claim 5, Goodman teaches the method of cutting the shape of the lashes, but does not teach the cutting is done via a laser cutter.  
However, Hwang teaches a method of forming artificial eyelashes by cutting out the desired shape from a sheet material via a laser cutter (Paragraphs 0033-0034). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of cutting lashes of Goodman, to have the cutting done by laser, as taught by Hwang, in order to provide more precision and customization with shape.
	Regarding claim 6, Goodman/Hwang provide the laser cutter, but does not teach the laser cutter is one of an ultraviolet (UV) laser, a CO2 laser, and a fiber laser. However, Applicant is noted that the Specification does not provide an advantage or difference in using any of the claimed laser cutters, or that such use is anything more than mere design choice, well within the level of ordinary skill of those in the art. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser cutter of Goodman/Hwang to be one of an ultraviolet (UV) laser, a CO2 laser, and a fiber laser as a matter of non-critical design choice.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772